Citation Nr: 1754119	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  14-03 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran is represented by:  Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and L.R. 


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1969 to December 1971.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In February 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran most recently underwent a VA mental health examination in June 2011.  In March 2016, the Veteran submitted a letter from his current mental health treatment provider, Dr. Terlep, who suggested that the Veteran's symptoms had worsened.  Accordingly, a remand is necessary to provide the Veteran with a new VA examination.  See Green v. Derwinski, 1 Vet. App. 212, 124 (1991); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Relevant ongoing treatment records should also be obtained, to specifically include records of treatment from Dr. Terlep.  While some records from this provider have been submitted, the Board notes that the clinical records are last dated in November 2014.  Clinical records were not included with the March 2016 letter from Dr. Terlep.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses    of any treatment providers who have recently treated his PTSD, to specifically include Dr. Terlep.  After securing any necessary releases, the AOJ should request the mental health clinical records dating since November 2014.  

2.  Schedule the Veteran for a VA mental disorders examination to determine the current severity of his service-connected PTSD.  The claims file must be reviewed by the examiner.  All indicated testing must      be conducted, and all pertinent symptomatology must       be reported.  

3.  After undertaking the development above and any additional development deemed necessary, the Veteran's claims should be readjudicated.  If the benefits sought on appeal remain denied, the Veteran should be furnished     a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




